Citation Nr: 0125520	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  00-08 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from March 13, 1985, to 
July 15, 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted 
entitlement to an increased 20 percent disability rating for 
the veteran's service-connected left knee disability.  

In August 2001, the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.  The veteran also 
submitted documentary evidence at that time but waived 
additional RO consideration.  See 38 C.F.R. § 20.1304 (2001).


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate the claim and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

3.  Medical evidence demonstrates that the veteran's service-
connected left knee disability is presently manifested by a 
moderate knee impairment and left leg flexion limited to 130 
degrees due to pain.



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
veteran's service-connected left knee disability have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the March 2000 statement of the case and June 2001 
supplemental statement of the case adequately notified the 
veteran of the evidence necessary to substantiate the claim 
and of the action to be taken by VA.

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  The Board notes that all identified and 
authorized records pertinent to the matter on appeal have 
been received.  

Therefore, the Board finds that VA has met the notice and 
duty to assist provisions contained in the new law.  In light 
of the notice and development action provided in this case, 
the Board also finds it would not be prejudicial to the 
veteran to issue a decision at this time.  But see Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.


Background

Service medical records show the veteran injured his left 
knee during training in April 1985.  Records show he 
underwent arthroscopy and debridement of a posterior horn 
meniscal tear.  A May 1985 medical board report noted 
examination revealed mild left quadriceps atrophy.  There was 
no evidence of effusion, erythema, varus or valgus laxity at 
73 degrees.  Range of motion was from 0 to 130 degrees.  
There was 1+ laxity to the anterior drawer on Lachman's test.  
Separation from service was recommended.

A September 1985 rating decision granted entitlement to 
service connection for 
post-operative residuals of left knee medial meniscectomy.  
The RO assigned a 10 percent disability rating under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

During VA examination in September 1986 the veteran 
complained of locking and occasional giving way of the left 
knee.  The examiner noted positive crepitation to the left 
knee.  There was no evidence of muscle atrophy.  It was noted 
that the veteran's gait was normal and that he was able to 
walk on toes and heels but had difficulty with tandem 
walking.  Muscle strength was 5/5 distally and proximally.  
There was a positive drawer sign.  The examiner stated 
medial-lateral stability could not be elicited.  X-ray 
examination revealed no evidence of degenerative joint 
disease.  The diagnoses included status post left knee medial 
meniscectomy with residual instability.

A November 1986 rating decision continued a 10 percent 
disability rating for the veteran's left knee disability.

Private medical records dated in January 1997 noted erythema 
to the left knee.  The diagnoses included degenerative joint 
disease.  

VA medical records dated in March 1997 show the veteran 
complained of bilateral radiating knee pain which was worse 
with planting/pivoting.  He reported his legs gave out when 
he walked and that he experienced occasional left knee 
swelling which lasted 2 to 3 days.  He noted he had undergone 
meniscus repair of the right knee in May 1996, that he had 
been unable to wear knee braces because they were too small, 
and that he had been using pain relieving medication for the 
previous 2 months with some relief.  The examiner noted 
bilateral crepitus with motion.  There was no evidence of 
swelling, erythema, or warmth.  Anterior/posterior drawer 
signs and varus/valgus stress tests revealed stable knees.  
It was noted the veteran's patella shifted laterally on leg 
extension.  The diagnosis was patellofemoral syndrome.  

A July 1998 private medical report noted the veteran had a 
chronically unstable knee which was causing increased pain.  
The report did not indicate which knee was involved but the 
treatment plan included a referral for an orthopedic 
evaluation.  An August 1998 orthopedic clinic report noted 
the veteran complained of a flare-up of left knee symptoms.  
Examination revealed increased varus/valgus laxity but no 
increased anterior/posterior laxity.  There was no evidence 
of effusion.

In August 1998, the veteran requested entitlement to an 
increased rating.  

VA medical records dated in September 1998 show the veteran 
complained of chronic bilateral knee pain that had persisted 
since active service.  The examiner noted bilateral crepitus 
with motion.  There was no evidence of swelling or erythema.  
It was noted the veteran did not bend his left knee when 
walking secondary to pain.  It was noted x-ray examination 
revealed mild degenerative joint disease.  A January 1999 
orthopedic examination revealed no evidence of varus/valgus 
laxity, joint line tenderness, or effusion.  Lachman's sign 
was negative. 

Private medical records dated in June 1999 noted the veteran 
wore orthopedic shoes and that he experienced occasional 
swelling to the left knee.  The examiner reported the veteran 
was status post left knee injury in service and that 
palpation of the anterior aspect was normal.  X-ray 
examination revealed moderate narrowing of the medial joint 
spaces, bilaterally, secondary to early degenerative 
arthritic changes, and increasing degenerative spurring of 
the posterior patellae.  

In August 1999, the veteran submitted copies of private 
medical certifications dated in January 1999 and July 1999, 
presumably associated with the veteran's employer's 
requirement of documentation for medical leave requests.  The 
certifications note diagnoses of severe arthritis and 
degenerative changes to the left knee.  They also note the 
disorder was expected to result in occasional episodes of 
incapacity and would limit the veteran's ability to perform 
heavy lifting.  A July 1999 private medical certification for 
a disabled person parking placard noted the veteran was 
temporarily disabled, until June 2000, because of severe 
degenerative joint disease of the left knee.  

In his notice of disagreement the veteran reported his 
private medical care providers told him his service-connected 
left knee disorder would require surgery and eventually a 
total knee replacement.

During VA orthopedic examination in November 1999 the veteran 
complained of progressively worsening left knee pain, which 
was worse in the mornings and after walking all day.  He 
stated he walked with a limp and had to wear special shoes 
and a brace because of his left knee disorder.  He reported 
he used pain relieving medication.  The examiner noted full 
range of motion of the left knee from 0 to 140 degrees with 
mild pain the extremes of flexion.  There was crepitus over 
the medial and lateral joint lines.  The knee had stable 
varus, valgus, and Lachman's tests.  The left lower extremity 
was intact neurovascularly and there were no patellofemoral 
signs.  It was noted x-ray examination revealed degenerative 
arthritis to the left knee lateral and medial compartments 
with decreased joint space.  The diagnosis was left knee 
degenerative arthritis, status post meniscectomy of the left 
knee.

During VA examination in May 2001 the veteran complained of 
intermittent left knee pain, described as a sharp pain which 
was aggravated by walking or standing too long, stooping, or 
any kind of activity.  He reported he used pain relieving 
medication and that the disorder had required he call in sick 
because of knee pain.  It was noted he was wearing a knee 
brace.  The examiner noted there was no evidence of abnormal 
weight bearing, posture, or gait and that the veteran had no 
limitation of function of standing and walking.  

An examination of the knees revealed no evidence of heat, 
redness, swelling, effusion, drainage, abnormal movement, 
instability, weakness, deformity, or crepitus.  There was no 
medial/lateral or anterior/posterior instability.  McMurray's 
test and Drawer's test were negative.  Range of motion 
studies revealed left knee flexion to 130 degrees with pain 
at that point and extension to 0 degrees with pain at that 
point.  It was noted that range of motion was affected by 
pain at extreme ranges of motion but that there was no 
evidence of weakness, fatigue, incoordination, or lack of 
endurance.  The diagnosis was left knee medial meniscus 
injury, status post arthroscopic surgery, with residual scar, 
limitation of motion, and pain.  The examiner noted, in 
essence, that the veteran's complaints of constant pain were 
not demonstrated by objective evidence but that his 
disability would produce a moderate impairment on his usual 
occupation and daily activities.  

X-ray examination revealed an amorphous soft tissue 
calcification adjacent to the medial femoral epicondyle but 
that the knee joint space was not significantly narrowed.  
The examiner's impression was Pellegrini-Stieda disease.

At his video conference hearing in August 2001 the veteran 
testified that he experienced constant arthritis pain in the 
left knee which he estimated as 8 or 9 on a 10 point scale 
without medication.  He stated that he experienced no 
swelling but that he applied ice packs when he experienced 
pain.  He reported he avoided stairs but estimated that he 
could only climb 2 or 3 flights without stopping to rest.  He 
stated there were times when he could walk no more than 5 
feet without pain and that he wore his knee brace at all 
times.  

He testified that his medical care providers told him his 
joint was loose and that eventually he would require a total 
knee replacement.  He stated he experienced a lot of movement 
in the knee and that it locked up on him once or twice a day.  
He claimed he was limited to 5 or 6 hours of sleep per night 
because of pain, that he could only drive for approximately a 
hour and a half without stopping to rest, and that he could 
only stand for approximately 2 hours.  He reported that he 
worked as a mail handler unloading trucks and that his 
disability had interfered with his ability to work.  He 
stated he worked 8 hours a day and had been able to maintain 
full-time employment but that he had taken sick leave because 
of his disability.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2001).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2001).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2001).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

In this case, as a preliminary matter, the Board notes that 
the veteran's service-connected left knee disability is 
presently rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5257, and that the medical evidence of record includes 
diagnoses of degenerative joint disease to the left knee.  
The Court has held that disability ratings for lateral 
instability or recurrent subluxation of the knee under 
Diagnostic Code 5257 do not preclude a separate additional 
rating for arthritis or limitation of motion due to 
arthritis.  See VAOPGCPREC 23-97; Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).  

Based upon the evidence of record, the Board finds that 
November 1999 and May 2001 VA examination reports are 
persuasive because they indicate they were based upon more 
thorough examinations.  The Board notes these examinations 
found no objective evidence of lateral instability or 
recurrent subluxation to the left knee.  Therefore, the Board 
must conclude that separate ratings are not warranted and 
that the veteran's service-connected left knee disability 
would be more appropriately rated under the criteria for 
traumatic arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2001).

The Board notes, however, that in certain situations it is 
permissible to rate the disorder under a closely related 
disease or injury in which not only the functions affected 
but also the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2001).  In this case, 
the May 2001 VA examiner stated that the veteran's left knee 
disability resulted in a moderate impairment to his usual 
occupation and daily activities.  The Rating Schedule 
provides compensable ratings for impairment of the knee when 
there is evidence of slight (10 percent), moderate (20 
percent), or severe (30 percent) recurrent subluxation or 
lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2001).  Although recent medical reports demonstrate no 
objective evidence of recurrent subluxation or lateral 
instability, the Board finds that the May 2001 VA examiner's 
assessment may be construed as analogous to a moderate knee 
impairment under the criteria of Diagnostic Code 5257.  The 
Board finds, however, that a rating in excess of 20 percent 
under these criteria is not warranted.

The Board notes the Rating Schedule provides that traumatic 
arthritis, established by x-ray findings, is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2001).  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected; however, limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  

Compensable ratings are provided for limitation of extension 
of the leg when extension is limited to 10 degrees (10 
percent), 15 degrees (20 percent), 20 degrees (30 percent), 
30 degrees (40 percent) or 45 degrees (50 percent).  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).  Limitation 
of leg flexion is compensable when flexion is limited to 45 
degrees (10 percent), 30 degrees (20 percent), 15 degrees (30 
percent).  See 38 C.F.R. § 4.71, Diagnostic Code 5260 (2001).  
Normal knee flexion and extension is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2001).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2001); see also Hatlestad v. Derwinski, 1 Vet. App. 164 
(1991). 

Based upon a review of the entire record, the Board finds 
medical evidence demonstrates the veteran's service-connected 
left knee disability is presently manifested by limitation of 
left leg extension due to pain.  The Board notes, however, 
that the May 2001 VA examiner noted the limitation was only 
10 degrees from normal and that there was no objective 
evidence of dysfunction due to weakness, fatigue, 
incoordination, or lack of endurance.  Therefore, the Board 
finds that the veteran's left knee arthritis, including 
consideration of pain and dysfunction, does not met the 
criteria for a compensable rating for limitation of motion.  
In such cases, where there is objective evidence of 
noncompensable limitation of motion and x-ray evidence of 
arthritis the Rating Schedule provides a maximum 10 percent 
rating for the affected knee joint.  Consequently, the Board 
must conclude that a rating higher than the 20 percent rating 
the veteran is presently receiving is not warranted under 
these alternative criteria.

In addition, the Rating Schedule provides a 20 percent 
disability rating for semilunar dislocated cartilage with 
frequent episodes of "locking," pain, and joint effusion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2001).  In this 
case, although the veteran has reported that his knee locked 
up on him occasionally, the medical evidence of record does 
not demonstrate his disability results in frequent episodes 
of locking, pain, and joint effusion as to warrant a rating 
under these alternative criteria.

The Board also notes that in exceptional cases where 
evaluations provided by the Rating Schedule are found to be 
inadequate an extraschedular evaluation may be assigned which 
is commensurate with the veteran's average earning capacity 
impairment due to a service-connected disorder.  38 C.F.R. 
§ 3.321(b) (2001).  Although the veteran stated he has missed 
work because of his service-connected disability, the Board 
finds his occupational impairment is adequately addressed by 
the present evaluation and that referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under the above-cited regulation, was not required.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to an increased rating for a left knee disability 
is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

